Andrews, Judge.
Parrish appeals his conviction by jury of kidnapping, theft by taking and escape, resulting from an escape while incarcerated at the Colquitt County jail. He appeals solely on the general grounds, raising only the legal sufficiency of the evidence. E.g., Towns v. State, 185 Ga. App. 545 (365 SE2d 137) (1988).
The evidence showed that Parrish, Hawkins, and Thornton were all prisoners at the jail. Thornton requested medicine from Saunders, the jailer, who was grabbed and picked up by Parrish when he brought it to the cell. Parrish then placed the jailer in the cell, closed the door, and all three left the building. Parrish and Hawkins managed to climb the fence and escape.
There being evidence sufficient to convince any rational trier of *870fact of the existence of the essential elements of the crime, the judgment is affirmed. Jackson v. Virginia, 443 U. S. 307, 310 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).
Decided October 20, 1992.
William R. Folsom, for appellant.
H. Lamar Cole, District Attorney, Charles M. Stines, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong, P. J., and Beasley, J., concur.